NUMBER 13-04-451-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
 
JOHNNY PARTAIN AND 
TERESA PARTAIN,                                                                         Appellants,
 
                                                             v.
 
KEITH LIVESAY AND 
LIVESAY LAW OFFICES,                                                                Appellees.
 
  On appeal from the County Court at Law No. 2 
                                        of
Hidalgo County, Texas.
 
                       MEMORANDUM OPINION
 
                  Before Justices Yañez, Castillo,
and Garza
                            Memorandum
Opinion by Justice Garza
 




This is a restricted appeal from a judgment
dismissing appellants= claims against appellees.  Review by restricted appeal is available if
(1) the appeal is filed within six months after the final judgment is signed,
(2) by a party to the lawsuit, (3) who did not participate in the actual trial,
and (4) error is apparent from the face of the record.  Quaestor Invs., Inc. v. Chiapas, 997
S.W.2d 226, 227 (Tex. 1999); see also Tex.
R. App. P. 26.1(c), 30. 
Appellants contend that the foregoing requirements have been
established, but appellees maintain that appellants participated in the hearing
that resulted in the judgment of which they now complain.  No reporter=s
record was filed by appellants, and this Court is therefore unable to determine
which party is correct.  We dismiss the
appeal because appellants have failed to establish their entitlement to review
by restricted appeal.  Appellees= motion for sanctions is denied. 
 
 
DORI CONTRERAS GARZA
Justice
 
Memorandum
Opinion delivered 
and
filed this the 7th day of July, 2005.